Case 1:20-cv-03380-AT Document 28 Filed 07/17/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
THOR EQUITIES, LLC, DOC #:
DATE FILED: _ 7/17/2020
Plaintiff,
-against- 20 Civ. 3380 (AT)
FACTORY MUTUAL INSURANCE ORDER
COMPANY,
Defendant.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ pre-motion letters at ECF Nos. 26, 27, it is hereby ORDERED
that:

1. By August 10, 2020, Plaintiff shall file its motion for judgment on the pleadings;

2. By August 31, 2020, Defendants shall file their opposition; and
3. By September 7, 2020, Plaintiff shall file its reply, if any.

SO ORDERED.

Dated: July 17, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
